Citation Nr: 9920238	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  97-00 179A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to compensation benefits under 38 U.S.C.A. § 
1151 (formerly § 351) for injuries to the left knee, left 
hip, low back, and lower pelvic region due to a fall at a 
Department of Veterans Affairs clinic on June 13, 1986. 

2.  Entitlement to service connection for injuries to the 
left knee, left hip, low back, and lower pelvic region 
secondary to service connected disability in the right knee. 

3.  Entitlement to special monthly compensation based on the 
need for the regular aid and attendance of another person or 
as a result of being housebound.  

4.  Entitlement to a specially adapted housing or special 
home adaptation grant.  


REPRESENTATION

Appellant represented by:	AMVETS

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from August 1942 to June 
1945. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Montgomery, Alabama, Regional Office (hereinafter RO).  In 
November 1998, a hearing was held at the RO before the Board 
member rendering this decision, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7102(b) (West 1991 & Supp. 1999).  
 
The veteran's representative contended in his March 1999 
hearing presentation that the claim with regard to service 
connection for the disability in the left knee, left hip, low 
back, and lower pelvic region was not "strictly an 1151 
claim," but was instead a claim for service connection 
secondary to service connected disability in the right knee.  
It is noted by the Board that a statement of the case was 
issued on this matter in September 1993.  A substantive 
appeal was received, but the matter does not appear to have 
been formally considered by the Board at that time.  As is 
set forth in greater detail below, the issue is now before 
the Board and is in need of additional development.


REMAND

After reviewing the evidence of record in conjunction with 
testimony presented at the November 1998 hearing and argument 
contained in a March 1999 informal hearing presentation, the 
Board concludes that additional development and adjudication 
is warranted.  

In order to avoid prejudice to the veteran which could 
potentially result from initial adjudication of the secondary 
service connection issue by the Board, the RO upon remand 
will be directed to adjudicate this claim.   Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993); O.G.C. Precedents 6-92 
and 16-92, 57 Fed.Reg. 49744 and 49747 (1992).  As noted 
above, some consideration of this issue has already been 
rendered by the RO.  See e.g., Statement of the Case mailed 
in September 1993.  Since that consideration however, 
additional evidence has been added to the record, and there 
is new guidance from the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court) on questions of secondary service 
connection.  The RO should undertake initial review of the 
evidence.  The RO will also be instructed in this regard to 
apply the principles of Allen v. Brown, 7 Vet.App. 439 (1995) 
and obtain a medical opinion as to whether there is any 
portion of a current left knee, left hip, low back, or lower 
pelvic region disability that is the result of aggravation by 
service connected disability in the right knee.  

As for the issue of benefits under the provisions of 
38 U.S.C.A. § 1151, it is unclear if the veteran still wishes 
to pursue this claim given the veteran's representative's 
statements with regard to this claim contained in the 
informal hearing presentation discussed above.  Accordingly, 
the RO will be requested upon remand to contact the veteran 
and his representative and determine whether he still wishes 
to pursue this claim.  

With regard to the claims for entitlement to special monthly 
compensation based on the need for the regular aid and 
attendance of another person or as a result of being 
housebound and entitlement to a specially adapted housing or 
special home adaptation grant,  additional development is 
also needed.  The appellant has essentially contended that 
due to his various disabilities, he essentially has the loss 
of use of both feet.  It is noted that consideration for the 
housing allowance requires a determination of whether there 
is loss of use of a foot.  It is also noted that if there is 
the service connected loss of use of a foot, additional 
benefits may be payable for the non-service connected loss of 
the other foot.  See 38 U.S.C. § 1160.  As the case is 
otherwise in need of development, a current examination of 
the remaining function of both lower extremities is 
considered warranted.   

For the reasons stated above, this case is REMANDED for the 
following development: 

1.  The RO is to contact the veteran and 
determine whether he wishes to continue 
his claim for benefits provided by 
38 U.S.C.A. § 1151.  If so, the RO is to 
complete any pertinent development and 
readjudication as appropriate. 

2.  The RO should arrange for a VA 
physical examination of the veteran, to 
include a comprehensive examination of 
the lower extremities.  All indicated 
tests should be accomplished and all 
clinical findings should be reported in 
detail.  The claims folder should be 
provided to the examiner for review prior 
to the examination.  The RO is to forward 
the claims file to an appropriate VA 
physician who, is to accomplish the 
following:

a) Based on a review of the objective 
clinical evidence of record as opposed to 
a history supplied by the veteran, and an 
examination of the veteran, express an 
opinion as to whether there is any 
clinical evidence on file to support the 
contention that the veteran sustained a 
disability in the left knee, left hip, 
low back, or lower pelvic region as a 
result of a reported fall at a VA 
outpatient clinic on June 13, 1986.  If 
the examiner concludes that there is 
evidence of such additional disability 
due to a fall was shown, the opinion 
should specifically identify the clinical 
record(s) that document that such a fall 
occurred, and also indicate whether any 
additional disability resulting from this 
fall.   

b)  The examiner should also, based on an 
examination of the veteran and a review 
of the relevant evidence of record, 
express an opinion as to whether the 
veteran sustained a disability in the 
left knee, left hip, low back, or lower 
pelvic region as a result of an altered 
gait pattern or weakness associated with 
the service-connected right knee 
disability.  Pursuant to Allen, the 
examiner should also state whether there 
is any portion of a current disability in 
the left knee, left hip, low back, or 
lower pelvic region that is the result of 
aggravation by service-connected right 
knee disability. 

c)  Thereafter, the examiner is describe 
all functional impairment of both lower 
extremities.  It should be delineated 
whether there is foot drop on either 
side, whether the appellant is able to 
ambulate on either foot, or whether he is 
confined to a wheelchair.  Specific 
consideration and description should be 
given to the function of the service 
connected right lower extremity.  It 
should be set forth whether the appellant 
has deep tendon reflexes, whether he is 
able to sustain weight when standing, and 
whether he is able to ambulate.  Once 
findings have been made as to the right 
side, similar findings should be set 
forth as to the left side.  The examiner 
should provide complete rationale for all 
conclusions reached.

3.  The veteran should be afforded a VA 
examination for housebound status or 
permanent need for regular aid and 
attendance.  The examiner should record 
findings pertinent to the question of 
whether the veteran is housebound or in 
need of regular aid and attendance of 
another person.  The claims file should 
be made available to the examiner for 
review purposes prior to examination.

Following completion of the requested development, the RO 
should review the evidence and determine whether any of the 
claims listed on the title page and not withdrawn by the 
veteran may be granted.  If any such claim is denied, the 
veteran and his representative should be issued a 
supplemental statement of the case, to include citations to 
the relevant laws and regulations as needed, and the case 
should be returned to the Board for further appellate review.  
The purpose of this REMAND is to assist the veteran in the 
development of his appeal, and the Board does not intimate an 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



